PER CURIAM.
This appeal is from a summary final judgment which construed an attorney’s opinion that “under Florida law the second mortgage is valid and non-usurious under its terms” so that it did not express an opinion that the transaction for which the second mortgage was subsequently used was not an usurious transaction. The opinion was given at the request of the attorney for the lender by the attorney for the borrower. The transaction was closed in another state using additional documents not submitted to the attorney for the borrower.
We agree that the trial judge did apply the correct rules of law and that he did not misconstrue the limited terms of the opinion. See Hamilton Const. Co. v. Board of Public Instruction, 65 So.2d 729, 731 (Fla. 1953); All-Dixie Insurance Agency, Inc. v. Moffatt, 212 So.2d 347 (Fla.3d DCA 1968); Bay Management, Inc. v. Beau Monde, Inc., 366 So.2d 788, 791 (Fla.2d DCA 1978). He correctly found that the appellee was entitled to a judgment as a matter of law because the second mortgage was not usurious under its terms.
Affirmed.